DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 8 July 2021 and the preliminary amendments filed 21 September 2021. 
Claims 1-20 were canceled in the preliminary amendments. Claims 21-37 are new from the preliminary amendments. Claims 21-37 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of US Provisional Application No. 62/502486 filed on 5 May 2017. This application claims continuation status priority of US Application No. 15/969224 filed on 2 May 2018. Applicant’s claim for the benefit of these prior filed applications is acknowledged. 

Claim Objections
Claims 25, 32, 33, 34, and 36 are objected to because of the following informalities:  
Claim 25 recites “the method of claim 21, comprising…”. This appears to contain a typographical error of omission, and should instead recite “the method of claim 21, further comprising…”. Claims 32, 33, 34, and 36 are similarly objected to. 
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 15 October 2021 and 22 March 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
	

Subject Matter Eligibility
Claim 21 recites a method, the method comprising: a) identifying a parking user; b) determining a first video media based at least in part on the identity of the parking user; d) determining a second video media based at least in part on the location; f) displaying the first video media; g) displaying the second video media. These limitations set forth a concept of selecting content based on contextual information and displaying selected content. This concept is unambiguously a marketing or advertising activity. As such, the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. The claims the additional element of a multi-space parking pay station. The claims further limit this additional element by describing the display of media on a first media display screen of the multi-space parking pay station and the display of media on a second media display screen of the multi-space parking pay station. Thus this additional element is a multi-space parking pay station with two media display screens. The claims further recite the additional element of transmitting media to the multi-space parking pay station. When considered as a combination, the additional elements meaningfully limit the implementation of the abstract idea and integrate the abstract idea into a practical application. Thus under the 2019 PEG, the claims are not directed to an abstract idea. Thus the claims are patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Poll (US 2018/0160282 A1) [hereafter referenced as Van] in view of Tian et al. (US 2015/0134460 A1). 

Regarding Claim 21: Van discloses A method of operating a multi-space parking pay station, the method comprising:
a) identifying a parking user engaged with a multi-space parking pay station, the multi-space parking pay station one of a plurality of multi-space parking pay stations in communication with a centralized advertising application (Visual data collected from camera system 286 and provided by security and audience tracking system 264 is analyzed by backend 250 to provide eyeball tracking, gestures analysis and general audience analytics, to report back impressions on the content played, or identification of specific users. See at least [0144]. Also: In a further embodiment, local devices such as device 213 may be in communication with beacon 206 to allow interaction with the device through beacon 206. In a non-limiting example, a user may access the beacon 206 to pay for parking at a parking meter in the vicinity of the beacon, where the parking meter is in communication with the beacon 206. See at least [0149]. Also: connection to nearby devices which may include parking meters or electric car charging stations so as to provide applications and functionality related to these devices. See at least [0156]. Also: a plurality of multifunctional beacons … an OMS backend for management of the plurality of beacons; wherein the OMS backend runs on a server. See at least [0017]. Also: Hyperlocal Interactive Content Management System (HiCMS) backend 250 which analyzes data collected by beacons 206 and controls the content displayed on, or other activities of beacons 206. See at least [0111]). 
B) determining a first video media (determining by the backend optimal content for display on the display of the plurality of beacons. See at least [0023]. Also: Hyperlocal Interactive Content Management System (HiCMS) backend 250 which analyzes data collected by beacons 206 and controls the content displayed on, or other activities of beacons 206. Content deployed by HiCMS backend 250 is optionally also scheduled content or may be intelligently chosen based on data collected by the beacon or the environment of the beacon. See at least [0111]). 
c) transmitting the first video media to the multi-space parking pay station (transmitting by the backend of the optimal content to each of the plurality of beacons. See at least [0023]). 
d) determining a second video media based at least in part on the location of the multi-space parking pay station (determining by the backend optimal content for display on the display of the plurality of beacons. See at least [0023]. Also: Hyperlocal Interactive Content Management System (HiCMS) backend 250 which analyzes data collected by beacons 206 and controls the content displayed on, or other activities of beacons 206. Content deployed by HiCMS backend 250 is optionally also scheduled content or may be intelligently chosen based on data collected by the beacon or the environment of the beacon. In a non-limiting example, in rainy weather, advertisements shown on the beacon displays would relate to water-resistant clothing. See at least [0111]). 
e) transmitting the second media to the multi-space parking pay station (transmitting by the backend of the optimal content to each of the plurality of beacons. See at least [0023]). 
f) displaying the first video media on a first media display screen of the multi-space parking pay station (Lower display 126 is preferably ultra-high definition resolution (3840×2160 pixels progressive scan) displays with a 32 inch diagonal. … Display 126 is optionally used to display any form of content. See at least [0077] and Fig. 1A. Also: Content as used herein may refer to any of images, movies, sound clips, advertisements, music or similar. See at least [0033]. Also: Upper info displays 118 are used primarily to display static image, text, or video advertisements. See at least [0074] and Fig. 1A).
g) displaying the second video media on a second media display screen of the multi-space parking pay station (displaying of the optimal content by the frontend on the displays of each of the plurality of beacons. See at least [0023]. Also: Upper info displays 118 are used primarily to display static image, text, or video advertisements. See at least [0074] and Fig. 1A). 

Van does not expressly disclose determining a first video media based at least in part on the identity of the parking user.
Tian teaches determining a first video media at least in part on the identity of a user (Seeing based targeting refers to targeting an audience based on the digital sign "seeing" the audience. Demographic information is obtained from the digital sign's sensor, such as one or more front-facing cameras proximate the digital display device. The sensor, and AVA software coupled with processors provide embodiments to anonymously detect the number of viewers, their gender, and their age bracket, and then adapt ad content based on that information. For example, if three young females and one senior male are seen passing by the digital sign, then the advertising models are queried using this information as input, and the most appropriate ad is selected to play. See at least [0043]. Also: advertisements (video files). See at least [0035]). 
Van provides a parking pay station with multiple displays that display targeted content to users, upon which the claimed invention’s targeting of content based on the identity of a user can be seen as an improvement. However, Tian demonstrates that the prior art already knew of targeting content to users based on their identity. One of ordinary skill in the art could have easily applied the techniques of Tian to the system of Van to target the lower display content of Tian. Further, one of ordinary skill in the art would have recognized that such an application of Tian would have resulted in an improved system which would provide better targeted content to users engaged with the parking pay station. As such, the application of Tian and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Van and the teachings of Tian. 

Regarding Claim 22: Van in view of Tian teaches the above limitations. Additionally, Van discloses wherein the centralized advertising application is implemented on at least one server comprising at least one processor (a plurality of multifunctional beacons … an OMS backend for management of the plurality of beacons; wherein the OMS backend runs on a server. See at least [0017]). 

Regarding Claim 23: Van in view of Tian teaches the above limitations. Additionally, Van discloses wherein the plurality of multi-space parking pay stations are in communication with the centralized advertising application over a wireless network, and wherein the first video media and the second video media are transmitted to the multi-space parking pay station over the wireless network (As shown in FIG. 2A, beacon system 200 comprises a beacon network 220 connected to external entities, devices and systems. In a preferred arrangement a beacon operator 211 builds, and operates beacon network 220. Beacon network 220 preferably comprises beacon groups such as beacon groups 202, 203, and 204, beacon private network 208 and SmartCity OMS 210. See at least [0102]. Also: Communication network protocols supported by the antennas and transceivers preferably include any combination of wired or wireless network technology including WiMAX, EV-DO, RTT, Flash-OFDM, iBurst, HSPA, EDGE, GPRS, GPS, WiFi, UMTS, LTE, Bluetooth, ibeacon, NFC, Zigbee, or similar. See at least [0069]. Also: transmitting by the backend of the optimal content to each of the plurality of beacons. See at least [0023]).

Regarding Claim 24: Van in view of Tian teaches the above limitations. Additionally, Van discloses wherein the first video media is displayed to the parking user on the first media display screen and the second video media is displayed to pedestrians on the second media display screen (Lower display 126 is preferably ultra-high definition resolution (3840×2160 pixels progressive scan) displays with a 32 inch diagonal. … Display 126 is optionally used to display any form of content. See at least [0077] and Fig. 1A. Also: Content as used herein may refer to any of images, movies, sound clips, advertisements, music or similar. See at least [0033]. Also: Upper info displays 118 are used primarily to display static image, text, or video advertisements. See at least [0074] and Fig. 1A). 

Regarding Claim 31: Van in view of Tian teaches the above limitations. Additionally, Van discloses wherein the first media display screen, the second media display screen, or both has a size of at least 7 inches in a diagonal dimension (Two upper displays 118 are provided on either side of beacon 100. Displays 118 are preferably high definition resolution (1,920×1,080 pixels progressive scan) displays with a 55 inch diagonal. See at least [0073]. Also: Lower display 126 is preferably ultra-high definition resolution (3840×2160 pixels progressive scan) displays with a 32 inch diagonal. See at least [0077]). 

Regarding Claim 32: Van in view of Tian teaches the above limitations. Additionally, Van discloses receiving sensor data from the multi-space parking pay station (Sensor management 267 collects data from sensors 284 either by polling sensors 284 at predetermined intervals or by receiving data pushed from sensors 284. Sensor management 267 transfers collected data to backend 210.  See at least [0137]). 

Regarding Claim 33: Van in view of Tian teaches the above limitations. Additionally, Van discloses performing biometric recognition on the sensor data to identity the parking user (The dome cameras 112 and tracking cameras 113 are used alone or in conjunction with user facing cameras 122 (described below) for audience tracking, crowd control, demographics, surveillance, and other visual data collection such as license plate scanning. See at least [0066]. Also: visual data collected by the beacon cameras and automatically analyzed to determine crowd numbers, gender split, and age estimations See at least [0171]. Also: Visual data collected from camera system 286 and provided by security and audience tracking system 264 is analyzed by backend 250 to provide eyeball tracking, gestures analysis and general audience analytics, to report back impressions on the content played, or identification of specific users. See at least [0144]). 

Regarding Claim 34: Van in view of Tian teaches the above limitations. Additionally, Van discloses applying one or more computer vision algorithms to the sensor data to determine one or more characteristics of at least one pedestrian (The dome cameras 112 and tracking cameras 113 are used alone or in conjunction with user facing cameras 122 (described below) for audience tracking, crowd control, demographics, surveillance, and other visual data collection such as license plate scanning. See at least [0066]. Also: visual data collected by the beacon cameras and automatically analyzed to determine crowd numbers, gender split, and age estimations See at least [0171]). 

Regarding Claim 35: Van in view of Tian teaches the above limitations. Additionally, Tian teaches wherein the video media is further determined based on the one or more characteristics of at least one pedestrian (Seeing based targeting refers to targeting an audience based on the digital sign "seeing" the audience. Demographic information is obtained from the digital sign's sensor, such as one or more front-facing cameras proximate the digital display device. The sensor, and AVA software coupled with processors provide embodiments to anonymously detect the number of viewers, their gender, and their age bracket, and then adapt ad content based on that information. For example, if three young females and one senior male are seen passing by the digital sign, then the advertising models are queried using this information as input, and the most appropriate ad is selected to play. See at least [0043]. Also: advertisements (video files). See at least [0035]).
	Van and Tian suggests parking pay stations with multiple displays that display advertisements, upon which the claimed invention’s use of pedestrian characteristics to select content for the another screen can be seen as an improvement. However, Tian demonstrates that the prior art already knew of targeting content based on the characteristics of viewers. One of ordinary skill in the art could have easily applied the techniques of Tian to select the content for Van’s second display screen. Further, one of ordinary skill in the art would have recognized that such an application of Tian would have resulted in an improved system which would provide better targeted content to users passing by the pay station. As such, the application of Tian and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Van and the teachings of Tian.

Regarding Claim 36: Van in view of Tian teaches the above limitations. Additionally, Van discloses applying one or more computer vision algorithms to the sensor data to identify one or more objects (The dome cameras 112 and tracking cameras 113 are used alone or in conjunction with user facing cameras 122 (described below) for audience tracking, crowd control, demographics, surveillance, and other visual data collection such as license plate scanning. See at least [0066]. Also: visual data collected by the beacon cameras and automatically analyzed to determine crowd numbers, gender split, and age estimations See at least [0171]).

Regarding Claim 37: Van in view of Tian teaches the above limitations. Additionally, Tian teaches wherein the video media is further determined based on the identification of the one or more objects (Seeing based targeting refers to targeting an audience based on the digital sign "seeing" the audience. Demographic information is obtained from the digital sign's sensor, such as one or more front-facing cameras proximate the digital display device. The sensor, and AVA software coupled with processors provide embodiments to anonymously detect the number of viewers, their gender, and their age bracket, and then adapt ad content based on that information. For example, if three young females and one senior male are seen passing by the digital sign, then the advertising models are queried using this information as input, and the most appropriate ad is selected to play. See at least [0043]. Also: advertisements (video files). See at least [0035]).
	Van and Tian suggests parking pay stations with multiple displays that display advertisements, upon which the claimed invention’s use of object characteristics to select content for the another screen can be seen as an improvement. However, Tian demonstrates that the prior art already knew of targeting content based on the characteristics of nearby objects. One of ordinary skill in the art could have easily applied the techniques of Tian to select the content for Van’s second display screen. Further, one of ordinary skill in the art would have recognized that such an application of Tian would have resulted in an improved system which would provide better targeted content to users passing by the pay station. As such, the application of Tian and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Van and the teachings of Tian.

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Poll (US 2018/0160282 A1) [hereafter referenced as Van] in view of Tian et al. (US 2015/0134460 A1), and further in view of King et al. (US 2009/0159674 A1), and further in view of MacKay et al. (US 2018/0225908 A1). 

Regarding Claim 25: Van in view of Tian teaches the above limitations. Van does not appear to disclose upgrading each multi-space parking pay station of the plurality of multi-space parking pay stations by performing steps comprising: a) disengaging an upper portion of an existing multi-space parking pay station;  b) removing the upper portion; and c) replacing the upper potion with a media display cap.
MacKay teaches upgrading a parking pay station by performing steps comprising: a) disengaging an upper portion of an existing parking pay station; b) removing the upper portion; and c) replacing the upper portion with a cap (Once the existing parking meter is disassembled to the coin vault, a saddle plate is connected to the coin vault housing (1704) and the retrofit parking meter may be coupled to the saddle plate (1706). The parking meter may then be locked (1706) to the saddle plate to prevent subsequent removal of the parking meter from the saddle plate and coin vault housing. See at least [0166]). 
Van and Tian suggests parking pay stations with multiple displays, upon which the claimed invention’s method of upgrading a pay station can be seen as an improvement. However, McKay demonstrates that the prior art already knew of upgrading a pay station via removing a cover and replacing it with a new cover. One of ordinary skill in the art could have easily applied the upgrading techniques of MacKay in conjunction with the desired resulting multi-display system of Van and Tian to a parking pay station to achieve the multi-display parking pay stations of Van. Further, one of ordinary skill in the art would have recognized that such an application of MacKay would have resulted in an improved system which could be achieved through cheaper retrofitting (MacKay, [0003]). As such, the application of MacKay and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Van and the teachings of Tian and MacKay. 

Regarding Claim 26: Van in view of Tian teaches the above limitations. Additionally, MacKay teaches wherein the cap further comprises an adapter on a bottom surface of the cap configured to interface between the cap and the existing multi-space parking pay station (As described further herein, the retrofit parking meter comprises a saddle plate that may be mounted to the existing coin vault housing. A single space parking meter may be mounted directly to the saddle plate, and as such the design is not constrained by a meter mechanism having to be received within, or be secured to, an existing lower housing. The parking meter may comprise a rear assembly that includes a bottom plate for connecting the rear assembly to the saddle plate.  See at least [0127]. Also:  A bottom portion of the saddle plate 106 is adapted to fit over a top of the coin vault housing 108. In this regard, the saddle plate has a lower profile 404 that generally matches the profile of the coin vault housing. The lower profile 404 includes a cutout to allow a door (not shown) to the coin vault housing, which would be located at opening 110, to open and close thereby permitting insertion and removal of a coin vault or canister. The saddle plate 106 further comprises an upper profile 406 that generally matches a lower profile of the parking meter assembly 101. See at least [0148] and Fig. 4). The motivation to combine Van, Tian, and MacKay is the same as explained under claim 25 above, and is incorporated herein.

Regarding Claim 27: Van in view of Tian teaches the above limitations. Additionally, MacKay teaches wherein the adaptor is removable (As described further herein, the retrofit parking meter comprises a saddle plate that may be mounted to the existing coin vault housing. A single space parking meter may be mounted directly to the saddle plate, and as such the design is not constrained by a meter mechanism having to be received within, or be secured to, an existing lower housing. The parking meter may comprise a rear assembly that includes a bottom plate for connecting the rear assembly to the saddle plate.  See at least [0127]. Also:  A bottom portion of the saddle plate 106 is adapted to fit over a top of the coin vault housing 108. In this regard, the saddle plate has a lower profile 404 that generally matches the profile of the coin vault housing. The lower profile 404 includes a cutout to allow a door (not shown) to the coin vault housing, which would be located at opening 110, to open and close thereby permitting insertion and removal of a coin vault or canister. The saddle plate 106 further comprises an upper profile 406 that generally matches a lower profile of the parking meter assembly 101. See at least [0148] and Fig. 4). The motivation to combine Van, Tian, and MacKay is the same as explained under claim 25 above, and is incorporated herein.

Regarding Claim 28: Van in view of Tian teaches the above limitations. Additionally, Van discloses wherein the media display cap comprises a housing comprising: a top and four sides forming an interior; a first transparent window in a first side of the housing; and a second transparent window in a second side of the housing (See at least Fig. 1A, top portion of element 100. Also: Upper info displays 118 are covered with a transparent polycarbonate cover 119 such as Lexan® or similar to provide protection for the displays. See at least [0073]). 

Regarding Claim 29: Van in view of Tian teaches the above limitations. Additionally, Van discloses wherein the first media display screen positioned in the interior and visible through the first window (See at least Fig. 1A, top portion of element 100. Also: Upper info displays 118 are covered with a transparent polycarbonate cover 119 such as Lexan® or similar to provide protection for the displays. See at least [0073]).

Regarding Claim 30: Van in view of Tian teaches the above limitations. Additionally, Van discloses wherein the second media display screen positioned in the interior and visible through the second window (See at least Fig. 1A, top portion of element 100. Also: Upper info displays 118 are covered with a transparent polycarbonate cover 119 such as Lexan® or similar to provide protection for the displays. See at least [0073]).

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Bowers et al. (US 2017/0083043 A1) provides a parking pay station with multiple display screens that displays advertising content to viewers. 
Clem et al. (US 9262915 B2) discusses a multi-space parking pay station that includes multiple display screens which display advertising content. 
Rowe et al. (US 2011/0015934 A1) discusses a parking based advertising system that delivers advertisements according to the location. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2022-09-09